COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00542-CR
Style:                   Michael Deion Trammell v. The State of Texas
Date motion filed*:      July 3, 2017
Type of motion:          Motion to Withdraw and Substitute Counsel
Party filing motion:     Appellant’s Appointed Counsel Shannon Hooks and new counsel
                         Christopher M. Perri
Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s appointed counsel’s motion to withdraw and substitute counsel is granted
       because it was signed by both withdrawing and new counsel and complies with Rule
       6.5(d). See TEX. R. APP. P. 6.3(c), 6.5(b), (d). Accordingly, the Clerk of this Court is
       directed to remove Shannon Hooks as attorney for appellant and to add Christopher
       M. Perri as lead counsel for appellant.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: July 25, 2017




November 7, 2008 Revision